J-S25023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER BOCELLI                        :
                                               :
                       Appellant               :   No. 893 EDA 2021

                  Appeal from the Order Entered April 7, 2021
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0004064-1990


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       Filed: November 18, 2021

        Christopher Bocelli appeals the order denying his “Petition for Writ of

Habeas Corpus.” He alleges that he is being illegally detained by the

Department of Corrections (“DOC”) because the court commitment form

incorrectly states that he pled guilty. We affirm.

        On July 19, 1991, a jury convicted Bocelli of First-Degree Murder,

Robbery, Aggravated Assault, and Criminal Conspiracy.1 Bocelli filed multiple

post-trial motions, which the trial court ultimately denied on November 2,

1994. On February 8, 1995, the trial court sentenced Bocelli to life

imprisonment. Relevant to this appeal, the trial court completed two court

commitment forms for the DOC. The first, dated November 21, 1991, read

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502(a), 3701(a), 2702(a), and 903, respectively.
J-S25023-21



that Bocelli pled guilty to homicide and would be sentenced to life

imprisonment. See Court Commitment Form (“November Form”), 11/21/91.

The second, dated February 13, 1995, read that Bocelli had been found guilty

of criminal homicide-first degree murder and would be sentenced to life

without parole. See Court Commitment Form (“February Form”), 2/13/95.

This Court affirmed the judgment of sentence and our Supreme Court denied

Bocelli’s petition for allowance of appeal. Commonwealth v. Bocelli, 671

A.2d 766 (Table) (Pa.Super. 1995) (unpublished memorandum), 677 A.2d

838 (Table) (Pa. 1996).

      Following numerous, unsuccessful Post Conviction Relief Act (“PCRA”)

proceedings, Bocelli filed the instant pro se “Petition for Writ of Habeas

Corpus.” Petition for Writ of Habeas Corpus (“Petition”), filed 2/24/21. Bocelli

claimed that his judgment was “null and void” because the record did not

contain evidence that he pled guilty or “that a verdict of guilt at homicide” was

received. Id. at 7. Bocelli argued that the court commitment form “presents

an irregularity” because Bocelli did not plead guilty and did not enter into a

plea agreement with the Commonwealth. Id. at 9. He also argued that

because the box for a guilty plea was checked, instead of the one for a guilty

verdict, the form is void and his detention is illegal.

      The court denied the petition concluding that it was “patently frivolous”

and “without merit.” Trial Ct. Op., filed 4/7/21, at 10. It acknowledged that

the November Form “had the box ‘pleading guilty’ checked instead of the box

‘being found guilty’ checked” but explained that “[a] clerical mistake also does

                                      -2-
J-S25023-21



not make the document null and void.” Id. at 7. It went on to explain that the

subsequent February Form “has the correct box of ‘being found guilty’

checked. Consequently, [Bocelli’s] argument surrounding the ‘pleading guilty’

box being checked are moot.” Id. at 9. This timely appeal followed.

      Bocelli raises a single issue in this appeal: “Did the lower court abuse its

discretion in recharacterizing the substance of [Bocelli’s] argument and

petition, and applying it against order 2/13/1995 instead of order 11/21/1991

as [Bocelli] originally intended?” Bocelli’s Br. at 1.

      We find no abuse of discretion. For purposes of this appeal, we assume,

without deciding, that Bocelli’s claim is not cognizable under the PCRA and

that he properly sought relief in a petition for a writ of habeas corpus.

      We review the denial of a petition for writ of habeas corpus for an abuse

of discretion. Rivera v. Pa. Dep’t. of Corrs., 837 A.2d 525, 528 (Pa.Super.

2003). A writ of habeas corpus should not be granted where the petitioner is

legally detained by the DOC. See Commonwealth ex rel. Codispoti v.

Rundle, 190 A.2d 153, 154 (Pa.Super. 1963).

      Bocelli argues that the trial court erred by focusing on the February Form

instead of the November Form. He also claims the court recharacterized his

argument. He maintains that his underlying argument is that the DOC is

illegally detaining him based on the November commitment form. Bocelli’s

claim is meritless.

      The trial court did not improperly recharacterize the substance of his

argument. It addressed his claim about the November Form and agreed with

                                       -3-
J-S25023-21



him that the form incorrectly states that he pled guilty. It then reviewed the

record of his trial and concluded that the February Form correctly states that

Bocelli was found guilty and the November Form simply contained a clerical

error. It explained that the clerical error in the November Form does not

negate the fact that a jury found Bocelli guilty of the above offenses and the

trial court sentenced him pursuant to those offenses. He is not being illegally

detained.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/21




                                     -4-